DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered. Claims 1, 9 and 17 are amended, claims 2, 8, 10, 12, 16, 19- 20, 22 and 24- 35 are cancelled. Claims 1, 3- 7, 9, 11, 13- 15, 17- 18, 21, 23 are pending for examinations.
Response to Arguments
Applicant's arguments filed in the remarks on 12/28/2021 have been fully considered but they are not persuasive. On page 8, second paragraph of the remarks, applicant argues, “…Zeng does not disclose that “the user equipment and the network node are both feasible of detecting that the IM interference is going to occur” is a condition for the UE to receive a signal for indicating a single uplink transmission to the network node or receive a signal for configuring the user equipment in a single uplink transmission mode from the network node. Thus, Zeng also fails to disclose features “wherein if the user equipment and the network node are both feasible of detecting that the IM interference is going to occur, the transceiver is configured to receive a signal for indicating a single uplink transmission to the network node or receive a signal for configuring the user equipment in a single uplink transmission mode from the network node” in amended claim 1.”.
Examiner disagrees and respectfully submits that as per the claim limitations, “..if the user equipment and network node, are both feasible of detecting that the IM interference is going to occur, the transceiver is configured to receive a signal for indicating a single uplink transmission to the network node or receive a signal for configuring the user equipment in a single uplink transmission mode from the network node…”; reference Zeng et al. (US Pub. No. 2019/0081657 A1) teaches in [0093] about… having the ability to configure a UE to operate on only one uplink carrier at a time may provide a useful mechanism for resolving intermodulation problems while still allowing a device to maintain a dual connectivity configuration, at least according to some embodiments. However, in order to improve the effectiveness of such an ability, it may be useful to be able to detect when intermodulation issues are actually occurring at a wireless device, and to provide a framework for a wireless device to report such issues and to be reconfigured between a single uplink carrier configuration and a multiple uplink carrier configuration…; now refer to [0120] about .. the UE 106 may indicate that it supports reporting/detection of intermodulation issues to the BS 102. The BS 102 may indicate (e.g., by dedicated signaling) whether the UE 106 is allowed to report intermodulation issues to the UE 106, and/or whether the UE is allowed to request configuration of a single uplink transmission mode….This way UE is configured to receive a signal from the network node, wherein the signal indicates that the network node is feasible to detect that the IM interference is going to occur; further see Abstarct…The base station may determine that an intermodulation issue is occurring at the wireless device based on the information provided, and may configure the wireless device to use a single uplink carrier at a time based at least in part on the intermodulation issue. Hence as per above discussion user equipment as well as network node are both feasible of detecting the IM interference is going to occur, the transceiver is configured to receive a signal for configuring the user equipment in a single uplink transmission mode from the network node.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5- 7, 9, 13- 15, 17, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Behravan et al. (WO 2016/075046 A1), hereafter Ali (see IDS filed on 4/8/2021, page 1) in view of Zeng et al. (US Pub. No. 2019/0081657 A1).

	Regarding claim 1, Ali teaches a user equipment for identifying interference in a wireless communication system, comprising: a memory; a transceiver; and a processor coupled to the memory and the transceiver, wherein the processor is configured to (see Fig. 13, UE):
	control the transceiver to receive scheduling information from a network node and detect whether an intermodulation (IM) interference is going to occur according to the scheduling information (see [0017- 0018] about UE is configured by main and secondary eNBs; further see [0099]… a UE that is configured to utilize carrier aggregation with at least 2 UL component carriers (CCs) and is served by a network node… UE may determine that intermodulation distortion (IMD) generated by the UE due to the transmission of at least two uplink (UL) component carriers (CCs) using a first UL transmission configuration is causing, or may cause, interference to an external wireless system (EWS) (block 102)..). But Ali is silent about wherein if the user equipment and the network node are both feasible of detecting that the IM interference is going to occur, the transceiver is configured to receive a signal for indicating a single uplink transmission to the network node or receive a signal for configuring the user equipment in a single uplink transmission mode from the network node; however Zeng teaches in [0093] about… having the ability to configure a UE to operate on only one uplink carrier at a time may provide a useful mechanism for resolving intermodulation problems while still allowing a device to maintain a dual connectivity configuration, at least according to some embodiments. However, in order to improve the effectiveness of such an ability, it may be useful to be able to detect when intermodulation issues are actually occurring at a wireless device, and to provide a framework for a wireless device to report such issues and to be reconfigured between a single uplink carrier configuration and a multiple uplink carrier configuration…; now refer to [0120] about .. the UE 106 may indicate that it supports reporting/detection of intermodulation issues to the BS 102. The BS 102 may indicate (e.g., by dedicated signaling) whether the UE 106 is allowed to report intermodulation issues to the UE 106, and/or whether the UE is allowed to request configuration of a single uplink transmission mode….This way UE is configured to receive a signal from the network node, wherein the signal indicates that the network node is feasible to detect that the IM interference is going to occur; further see Abstarct…The base station may determine that an intermodulation issue is occurring at the wireless device based on the information provided, and may configure the wireless device to use a single uplink carrier at a time based at least in part on the intermodulation issue. Hence as per above discussion user equipment as well as network node are both feasible of detecting the IM interference is going to occur, the transceiver is configured to receive a signal for configuring the user equipment in a single uplink transmission mode from the network node. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Zeng with the teachings of Ali to make system more effective. Having a mechanism wherein if the user equipment and the network node are both feasible of detecting that the IM interference is going to occur, the transceiver is configured to receive a signal for indicating a single uplink transmission to the network node or receive a signal for configuring the user equipment in a single uplink transmission mode from the network node; greater way resources can be managed/utilized in a reliable way in the communication system.

	Regarding claim 5, Ali in view of Zeng teaches as per claim 1, wherein the transceiver is further configured to receive a signal from the network node, wherein the signal indicates that the network node is feasible to detect that the IM interference is going to occur; Zeng teaches in [0093] about…. having the ability to configure a UE to operate on only one uplink carrier at a time may provide a useful mechanism for resolving intermodulation problems while still allowing a device to maintain a dual connectivity configuration, at least according to some embodiments. However, in order to improve the effectiveness of such an ability, it may be useful to be able to detect when intermodulation issues are actually occurring at a wireless device, and to provide a framework for a wireless device to report such issues and to be reconfigured between a single uplink carrier configuration and a multiple uplink carrier configuration…; now refer to [0120] about .. the UE 106 may indicate that it supports reporting/detection of intermodulation issues to the BS 102. The BS 102 may indicate (e.g., by dedicated signaling) whether the UE 106 is allowed to report intermodulation issues to the UE 106, and/or whether the UE is allowed to request configuration of a single uplink transmission mode….This way UE is configured to receive a signal from the network node, wherein the signal indicates that the network node is feasible to detect that the IM interference is going to occur.

	Regarding claim 6, Ali in view of Zeng teaches as per claim 5, wherein the signal received from the network node is a dedicated signaling or a common signaling; Zeng already discussed above see [0120].

	Regarding claim 7, Ali in view of Zeng teaches as per claim 1, wherein the processor is configured to control the transceiver to receive a signal for indicating a single uplink transmission to the network node or the user equipment is in a single uplink transmission mode; Zeng teaches in [0093] about…. having the ability to configure a UE to operate on only one uplink carrier at a time may provide a useful mechanism for resolving intermodulation problems while still allowing a device to maintain a dual connectivity configuration, at least according to some embodiments. However, in order to improve the effectiveness of such an ability, it may be useful to be able to detect when intermodulation issues are actually occurring at a wireless device, and to provide a framework for a wireless device to report such issues and to be reconfigured between a single uplink carrier configuration and a multiple uplink carrier configuration…; further refer to [0013, 0101- 0102, 0117-0118 and Fig. 8]. 

	Regarding claim 9, Ali teaches a method for identifying interference of a user equipment in a wireless communication system, comprising (see Fig. 13, UE):
	receiving scheduling information from a network node and detecting whether an intermodulation (IM) interference is going to occur according to the scheduling information (see [0017- 0018] about UE is configured by main and secondary eNBs; further see [0099]… a UE that is configured to utilize carrier aggregation with at least 2 UL component carriers (CCs) and is served by a network node… UE may determine that intermodulation distortion (IMD) generated by the UE due to the transmission of at least two uplink (UL) component carriers (CCs) using a first UL transmission configuration is causing, or may cause, interference to an external wireless system (EWS) (block 102)..). But Ali is silent about if the user equipment and the network node are both feasible of detecting that the IM interference is going to occur, the transceiver is configured to receive a signal for indicating a single uplink transmission to the network node or receive a signal for configuring the user equipment in a single uplink transmission mode from the network node; however Zeng teaches in [0093] about… having the ability to configure a UE to operate on only one uplink carrier at a time may provide a useful mechanism for resolving intermodulation problems while still allowing a device to maintain a dual connectivity configuration, at least according to some embodiments. However, in order to improve the effectiveness of such an ability, it may be useful to be able to detect when intermodulation issues are actually occurring at a wireless device, and to provide a framework for a wireless device to report such issues and to be reconfigured between a single uplink carrier configuration and a multiple uplink carrier configuration…; now refer to [0120] about .. the UE 106 may indicate that it supports reporting/detection of intermodulation issues to the BS 102. The BS 102 may indicate (e.g., by dedicated signaling) whether the UE 106 is allowed to report intermodulation issues to the UE 106, and/or whether the UE is allowed to request configuration of a single uplink transmission mode….This way UE is configured to receive a signal from the network node, wherein the signal indicates that the network node is feasible to detect that the IM interference is going to occur; further see Abstarct…The base station may determine that an intermodulation issue is occurring at the wireless device based on the information provided, and may configure the wireless device to use a single uplink carrier at a time based at least in part on the intermodulation issue. Hence as per above discussion user equipment as well as network node are both feasible of detecting the IM interference is going to occur, the transceiver is configured to receive a signal for configuring the user equipment in a single uplink transmission mode from the network node. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Zeng with the teachings of Ali to make system more effective. Having a mechanism wherein if the user equipment and the network node are both feasible of detecting that the IM interference is going to occur, the transceiver is configured to receive a signal for indicating a single uplink transmission to the network node or receive a signal for configuring the user equipment in a single uplink transmission mode from the network node; greater way resources can be managed/utilized in a reliable way in the communication system.

	Regarding claim 13, Ali in view of Zeng teaches as per claim 9, wherein the method further comprises: receiving a signal from the network node, wherein the signal indicates that the network node is feasible to detect that the IM interference is going to occur; Zeng teaches in [0093] about…. having the ability to configure a UE to operate on only one uplink carrier at a time may provide a useful mechanism for resolving intermodulation problems while still allowing a device to maintain a dual connectivity configuration, at least according to some embodiments. However, in order to improve the effectiveness of such an ability, it may be useful to be able to detect when intermodulation issues are actually occurring at a wireless device, and to provide a framework for a wireless device to report such issues and to be reconfigured between a single uplink carrier configuration and a multiple uplink carrier configuration…; now refer to [0120] about .. the UE 106 may indicate that it supports reporting/detection of intermodulation issues to the BS 102. The BS 102 may indicate (e.g., by dedicated signaling) whether the UE 106 is allowed to report intermodulation issues to the UE 106, and/or whether the UE is allowed to request configuration of a single uplink transmission mode….This way UE is configured to receive a signal from the network node, wherein the signal indicates that the network node is feasible to detect that the IM interference is going to occur. 

	Regarding claim 14, Ali in view of Zeng teaches as per claim 13, wherein the signal received from the network node is a dedicated signaling or a common signaling; Zeng already discussed above see [0120].

	Regarding claim 15, Ali in view of Zeng teaches as per claim 9 wherein the method further comprises: receiving a signal for indicating a single uplink transmission to the network node or the user equipment is in a single uplink transmission mode; Zeng teaches in [0093] about…. having the ability to configure a UE to operate on only one uplink carrier at a time may provide a useful mechanism for resolving intermodulation problems while still allowing a device to maintain a dual connectivity configuration, at least according to some embodiments. However, in order to improve the effectiveness of such an ability, it may be useful to be able to detect when intermodulation issues are actually occurring at a wireless device, and to provide a framework for a wireless device to report such issues and to be reconfigured between a single uplink carrier configuration and a multiple uplink carrier configuration…; further refer to [0013, 0101- 0102, 0117-0118 and Fig. 8]. 

	Regarding claim 17, Ali teaches a network node for identifying interference in a wireless communication system, comprising: a memory; a transceiver; and a processor coupled to the memory and the transceiver, wherein the processor is configured to (see Fig. 13, UE and Fig. 14 as a network node):
	control the transceiver to transmit, to a user equipment, scheduling information; and detect whether an intermodulation (IM) interference is going to occur according to the scheduling information (see [0017- 0018] about UE is configured by main and secondary eNBs; further see [0099]… a UE that is configured to utilize carrier aggregation with at least 2 UL component carriers (CCs) and is served by a network node… UE may determine that intermodulation distortion (IMD) generated by the UE due to the transmission of at least two uplink (UL) component carriers (CCs) using a first UL transmission configuration is causing, or may cause, interference to an external wireless system (EWS) (block 102)..); But Ali is silent about wherein if the user equipment and the network node are both feasible of detecting that the IM interference is going to occur, the transceiver is configured to receive a signal for indicating a single uplink transmission to the network node or receive a signal for configuring the user equipment in a single uplink transmission mode from the network node; however Zeng teaches in [0093] about… having the ability to configure a UE to operate on only one uplink carrier at a time may provide a useful mechanism for resolving intermodulation problems while still allowing a device to maintain a dual connectivity configuration, at least according to some embodiments. However, in order to improve the effectiveness of such an ability, it may be useful to be able to detect when intermodulation issues are actually occurring at a wireless device, and to provide a framework for a wireless device to report such issues and to be reconfigured between a single uplink carrier configuration and a multiple uplink carrier configuration…; now refer to [0120] about .. the UE 106 may indicate that it supports reporting/detection of intermodulation issues to the BS 102. The BS 102 may indicate (e.g., by dedicated signaling) whether the UE 106 is allowed to report intermodulation issues to the UE 106, and/or whether the UE is allowed to request configuration of a single uplink transmission mode….This way UE is configured to receive a signal from the network node, wherein the signal indicates that the network node is feasible to detect that the IM interference is going to occur; further see Abstarct…The base station may determine that an intermodulation issue is occurring at the wireless device based on the information provided, and may configure the wireless device to use a single uplink carrier at a time based at least in part on the intermodulation issue. Hence as per above discussion user equipment as well as network node are both feasible of detecting the IM interference is going to occur, the transceiver is configured to receive a signal for configuring the user equipment in a single uplink transmission mode from the network node. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Zeng with the teachings of Ali to make system more effective. Having a mechanism wherein if the user equipment and the network node are both feasible of detecting that the IM interference is going to occur, the transceiver is configured to receive a signal for indicating a single uplink transmission to the network node or receive a signal for configuring the user equipment in a single uplink transmission mode from the network node; greater way resources can be managed/utilized in a reliable way in the communication system.

	Regarding claim 21, Ali teaches as per claim 17, wherein the processor is configured to control the transceiver to transmit a signal to the user equipment to indicate that the network node is feasible to detect that the IM interference is going to occur wherein the signal transmitted from the network node is a dedicated signaling or a common signaling; Zeng teaches in [0093] about…. having the ability to configure a UE to operate on only one uplink carrier at a time may provide a useful mechanism for resolving intermodulation problems while still allowing a device to maintain a dual connectivity configuration, at least according to some embodiments. However, in order to improve the effectiveness of such an ability, it may be useful to be able to detect when intermodulation issues are actually occurring at a wireless device, and to provide a framework for a wireless device to report such issues and to be reconfigured between a single uplink carrier configuration and a multiple uplink carrier configuration…; now refer to [0120] about .. the UE 106 may indicate that it supports reporting/detection of intermodulation issues to the BS 102. The BS 102 may indicate (e.g., by dedicated signaling) whether the UE 106 is allowed to report intermodulation issues to the UE 106, and/or whether the UE is allowed to request configuration of a single uplink transmission mode….This way UE is configured to receive a signal from the network node, wherein the signal indicates that the network node is feasible to detect that the IM interference is going to occur. 

	Regarding claim 23, Ali in view of Zeng teaches as per claim 17, wherein the processor is configured to control the transceiver to transmit a signal to the user equipment to indicate a single uplink transmission from the user equipment to the network node, or to configure the user equipment in a single uplink transmission mode; Zeng teaches in [0093] about…. having the ability to configure a UE to operate on only one uplink carrier at a time may provide a useful mechanism for resolving intermodulation problems while still allowing a device to maintain a dual connectivity configuration, at least according to some embodiments. However, in order to improve the effectiveness of such an ability, it may be useful to be able to detect when intermodulation issues are actually occurring at a wireless device, and to provide a framework for a wireless device to report such issues and to be reconfigured between a single uplink carrier configuration and a multiple uplink carrier configuration…; further refer to [0013, 0101- 0102, 0117-0118 and Fig. 8]. 

Claims 3- 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Behravan et al. (WO 2016/075046 A1), hereafter Ali (see IDS filed on 4/8/2021, page 1) in view of Zeng et al. (US Pub. No. 2019/0081657 A1) and in further view of IDs filed on 4/19/2021, page 2 #2. 3GPP TSG-RAN WG2 Meeting #99bis; R2-1711792; Prague, Czech Republic, 9th - 13th October 2017, hereafter Unicom.

	Regarding claim 3, Ali in view of Zeng teaches as per claim 1, but Ali is silent about wherein the report is transmitted via a dedicated signaling; however Unicom in context with page 2 under 2.2 lines 1- 11 teaches on page 2 under proposal 1dedictaed signaling as a RRC signaling. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Unicom with the teachings of Ali in view of Zeng to make system more standardized. Having a mechanism wherein the report is transmitted via a dedicated signaling; greater way standardized approach can be carried out in the communication system.

	Regarding claim 4, Ali in view of Zeng and Unicom teaches as per claim 3, wherein the dedicated signaling is a radio resource control (RRC) signaling; already discussed see Unicom; in context with page 2 under 2.2 lines 1- 11 teaches on page 2 under proposal 1dedictaed signaling as a RRC signaling.

	Regarding claim 11, Ali in view of Zeng teaches as per claim 9, but Ali is silent about wherein the report is transmitted via a dedicated signaling; however Unicom in context with page 2 under 2.2 lines 1- 11 teaches on page 2 under proposal 1dedictaed signaling as a RRC signaling. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Unicom with the teachings of Ali in view of Zeng to make system more standardized. Having a mechanism wherein the report is transmitted via a dedicated signaling; greater way standardized approach can be carried out in the communication system.

	Regarding claim 18, Ali in view of Zeng teaches as per claim 17, but Ali is silent about wherein the transceiver is configured to receive a report that if the user equipment is feasible to detect that the IM interference is going to occur from the user equipment; however Apple in context with page 2 lines 12- 17 teaches on page 3 under proposal about To introduce 1-bit per band combination as part of the UE RF capability signalling to indicate that the UE does not support simultaneous UL transmission. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Apple with the teachings of Ali to make system more reliable. Having a mechanism wherein the transceiver is configured to transmit a report, to the network node, that if the processor is feasible to detect that the IM interference is going to occur; greater way reliability can be carried out by communicating capability related information in the communication system; but Ali in view of Apple fails to teach about wherein the report is transmitted via a dedicated signaling and wherein the dedicated signaling is a radio resource control (RRC) signaling; however Unicom in context with page 2 under 2.2 lines 1- 11 teaches on page 2 under proposal 1dedictaed signaling as a RRC signaling. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Unicom with the teachings of Ali in view of Zeng to make system more standardized. Having a mechanism about wherein the report is transmitted via a dedicated signaling and wherein the dedicated signaling is a radio resource control (RRC) signaling; greater way standardized approach can be carried out in the communication system.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468